Appellant moves for a rehearing upon the ground that the testimony is insufficient to sustain the judgment of conviction, claiming that the contents of the fruit jars found in possession of appellant were not shown to be whisky. We can add little to what has already been said. The officers testified positively to the contents of said fruit jars. Said fruit jars and their contents were offered in evidence before the jury. It was referred to by all the witnesses as whisky. No sort of controverting testimony was introduced by appellant or elicited from any witness for the State. A witness said appellant had one jar of whisky in his lap and one between his feet. We deem the jury well within their province in concluding that same was whisky.
The motion for rehearing will be overruled.
Overruled.